                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

GUSTAVO MORA HERNANDEZ,                   :
              Petitioner,                 :
                                          :
            v.                            :                      No. 19-cv-00279
                                          :
COMMONWEALTH OF PENNSYLVANIA, and :
ATTORNEY GENERAL JOSH SHAPIRO,            :
                  Respondents.            :
__________________________________________

                                     OPINION
                     Report and Recommendation, ECF No. 8 – Adopted

Joseph F. Leeson, Jr.                                                          February 4, 2020
United States District Judge

I.     INTRODUCTION

       In 2017, Gustavo Mora Hernandez filed a Petition for Writ of Review pursuant to the All

Writs Act, 28 U.S.C. § 1651(a), requesting his guilty plea be vacated on the ground his trial

counsel was constitutionally ineffective for not advising him of the immigration consequences of

his plea. Hernandez filed this Petition for Writ of Review, rather than a traditional 28 U.S.C. §

2254 petition because he was released from state probation in 2014.

       Magistrate Judge Richard A. Lloret issued a Report and Recommendation (“R&R”)

concluding Hernandez’s Petition for Writ of Review is not available in federal court to attack a

state criminal judgment, such as here.

       Hernandez filed objections to the R&R. After de novo review, this Court overrules the

objections and adopts the findings and conclusions in the R&R. The extraordinary remedy

provided by the All Writs Act is not available under the facts of this case.




                                                 1
                                              020420
II.     STANDARD OF REVIEW

            A. Objections standard

        When objections to a report and recommendation have been filed under 28 U.S.C.

§ 636(b)(1)(C), the district court must make a de novo review of those portions of the report to

which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099,

1106 n.3 (3d Cir. 1989). “District Courts, however, are not required to make any separate

findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28

U.S.C. § 636(b).” Hill v. Barnacle, 655 F. App’x. 142, 147 (3d Cir. 2016). The “court may

accept, reject, or modify, in whole or in part, the findings and recommendations” contained in

the report. 28 U.S.C. § 636(b)(1)(C).

            B. All Writs Act, 28 U.S.C. § 1651

        The writs of error coram nobis and audita querela are available to federal courts under

the All Writs Act. See United States v. Morgan, 346 U.S. 502, 506 (1954). “The All Writs Act

is a residual source of authority to issue writs that are not otherwise covered by statute[, but

w]here a statute specifically addresses the particular issue at hand, it is that authority, and not the

All Writs Act, that is controlling.” Pa. Bureau of Corr. v. United States Marshals Serv., 474

U.S. 34, 43 (1985).

        The writ of coram nobis is generally used to attack allegedly invalid convictions when

the petitioner is no longer “in custody” for purposes of 28 U.S.C. § 2255, not 28 U.S.C. § 2254,

but for which he is suffering continuing consequences. See United States v. Stoneman, 870 F.2d

102, 105-06 (3d Cir. 1989). In 1996, the Supreme Court reaffirmed its observation from almost

half a century earlier that “‘it is difficult to conceive of a situation in a federal criminal case

today where [a writ of coram nobis] would be necessary or appropriate.’” Carlisle v. United

                                                   2
                                                020420
States, 517 U.S. 416, 429 (1996) (quoting United States v. Smith, 331 U.S. 469, 475 n.4 (1947)).

Only errors of “the most fundamental kind” may warrant relief of the “extraordinary remedy” of

a writ of coram nobis. See Stoneman, 870 F.2d at 105-06. “Earlier proceedings are

presumptively correct and the petitioner bears the burden to show otherwise.” Id. at 106.

       The writ of audita querela is available in criminal cases to the extent that it fills in gaps

in the current system of post-conviction relief. See Massey v. United States, 581 F.3d 172, 174

(3d Cir. 2009). The “writ is available only where the petitioner raises a (1) valid legal objection;

(2) to a judgment that arises after that judgment is entered; and (3) that is not redressable by

some other means.” Muirhead v. AG of the United States, 262 F. App’x 473, 474 (3d Cir. 2008).

“Because audita querela is an extraordinary remedy, it is appropriate only in compelling

circumstances.” United States v. Tonagbanua, 706 F. App’x 744, 746-47 (3d Cir. 2017) (internal

quotations omitted).

III.   ANALYSIS

       This Court has conducted de novo review and overrules Hernandez’s objections to the

R&R. Magistrate Judge Lloret thoroughly reviewed the issues presented in this case, and

succinctly analyzed the facts and applicable legal authority. The findings and conclusions in the

R&R are adopted and incorporated herein. This Court writes separately only to address

Hernandez’s objections.

       Hernandez’s first objection alleges Magistrate Judge Lloret misread his writ, asserting

that he was not seeking a writ of coram nobis but was seeking a writ under the All Writs Act.

However, Hernandez is misguided. The writs of error coram nobis and audita querela are

available to federal courts under the All Writs Act. See Morgan, 346 U.S. at 506. Thus, coram

nobis is an avenue to pursue under the All Writs Act. Accordingly, Magistrate Judge Lloret

                                                  3
                                               020420
committed no error in analyzing Hernandez’s writ of coram nobis under the All Writs Act. The

objection is overruled.

       Hernandez’s second objection is that Magistrate Judge Lloret failed to address

Hernandez’s claims on the merits. However, Hernandez is beyond the time frame to properly file

a federal habeas petition as the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

imposes a one-year limitations period for a state prisoner to file a federal habeas petition. 28

U.S.C. § 2244(d)(1). Moreover, coram nobis may not be used to avoid AEDPA’s gatekeeping

requirements. United States v. Baptiste, 223 F.3d 188, 189-90 (3d Cir. 2000). The Third Circuit

has ruled coram nobis is only applicable in state court, not federal court. Obado v. New Jersey,

328 F.3d 816, 718 (3d Cir. 2003); see also Lowery v. McCaughtry, 954 F.2d 422, 423 (7th Cir.

1992) (coram nobis applicant is to be sent to court that issued judgment); Sinclair v. Louisiana,

679 F.2d 513, 514 (5th Cir. 1982) (same); Thomas v. Cunningham, 335 F.2d 67, 69 (4th Cir.

1964) (same); Rivenburgh v. Utah, 299 F.2d 842, 843 (10th Cir. 1962) (coram nobis petition set

forth no claim for relief cognizable in federal court).

       As Hernandez’s habeas petition is time barred, he must turn to other avenues of relief.

But, Hernandez’s attempted avenue of relief is precluded as coram nobis is only applicable in

state court, not federal court. The proper venue for Hernandez was state court. As Hernandez’s

claims are procedurally deficient, the Court does not have jurisdiction to address his claim on the

merits. The objection is overruled.

       Hernandez’s last objection states he is entitled to relief pursuant to the All Writs Act and

Fourteenth Amendment. He cites to Padilla v. Kentucky, 559 U.S. 356 (2010), to support to this

theory. However, as discussed in Hernandez’s second objection, he cannot continue in his writ of

coram nobis because coram nobis is only applicable in state court, not federal court.

                                                  4
                                               020420
Furthermore, while Hernandez did not explicitly invoke a writ of audita querela, a writ of audita

querela is only applicable in circumstances where his claim for relief is not redressable by other

means. See Muirhead, 262 F. App’x at 474. Hernandez’s claim for relief is redressable by other

means, a petition for habeas corpus. Hernandez’s claim of ineffective assistance of counsel is

squarely within the confines of a petition for habeas corpus. The objection is overruled.

       Neither the statute making the writ of error coram nobis available in federal courts in

criminal matters, see 28 U.S.C. § 1651(a), nor any Federal Rule of Appellate Procedure requires

a certificate of appealability [COA] before an appeal may be taken, nor does such a requirement

appear in the case law.” United States v. Baptiste, 223 F.3d 188, 189 n.1 (3d Cir. 2000). See also

United States v. Potts, 765 F. App’x 638 (3d Cir. 2019) (holding that a COA is not required to

appeal the denial of a writ of audita querela and affirming the district court’s order under the All

Writs Act). However, to the extent that relief is sought pursuant to 28 U.S.C. § 2254, a COA is

denied. “Under the [AEDPA], a ‘circuit justice or judge’ may issue a COA only if the petitioner

‘has made a substantial showing of the denial of a constitutional right.’” Tomlin v. Britton, 448

F. App’x 224, 227 (3d Cir. 2011) (citing 28 U.S.C. § 2253(c)). “When the district court denies a

habeas petition on procedural grounds without reaching the prisoner’s underlying constitutional

claim, a COA should issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

IV.    CONCLUSION

       After de novo review, this Court agrees with the Magistrate Judge that the Petition for

Writ of Review under the All Writs Act is inapplicable in these circumstances. Hernandez’s

                                                  5
                                               020420
objections to the R&R are overruled. This Court adopts the findings and conclusions in the R&R.

The Petition for Writ of Review is denied.

       A separate Order follows.



                                                   BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr._____________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                                6
                                             020420
